A0245B (Rev‘ 11116) Judginent in a Crimiiial Case

 

 

 

 

 

 

 

S_l]'ieet l ___
UNITED STATES DISTRICT COURT
W.estei'n District of Was'hington
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v.
SHAWN ANDRE TURNER Case Number: 2:18CR0021 lJLR-OOI
' Usi\/i Number: 45700-086
Robert Fleniiaugh ll
' Defendant’s Attoi'ney '
THE DEFENDANT:
pleaded guilty to count(s). 1 of the lndictment
l:| pleaded nolo contendere to count(s)
which was accepted by the court.
i:| Was found guilty on count(s)
after a plea of not giiilty.
The defendant is adjudicated guilty of these offenses:
_Title & Section Nature of Offense Offense Ended Count
18 U.S.C. §§ 922(g)(1) Felon in Possession of a Fi`rearm 09/10/2018 l

and 924(&)(2)

. The defendant is sentenced as provided in pages 2 through `7 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

l] The defendant has been found not guilty on count(s)

 

[:| Count(s) |:| is |:i are dismissed on the motion of the United States.

lt is ordered that the defendant.must I_ioti_fy the United States_ attorney for thi_s district within _30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this ]udgment are_fully paid. If ordered to pay
restitutioi'i, the defendant must notify the court and United States ttor ' anges in economic circumstances

_ 9\}_/\ E\<-'wo ‘v\'.. "\ZP_,¢)\F~®¥~
Urin H ix§sistanmmted States Attoi‘ney

 

 

~l-M\ `\ t mt°l/\ n n
§§ of lmpos{ti of ludgl\tl)/t\x L\K
Signalurc of Jud

The Honora le James L. Robart

United Stat Disti'ict .ludge
Name and Title f lodge

"l nw . T®\G\

Date

 

 

'A0245B (Rev. lll' 16) Judgment in a Ci‘imirial Case
Sheet 2 _ Iinprisoniiient

 

Judgmerit _ Page 2 of 7

DEFENDANT: SHAWN ANDRE TURNER
CASE NUl\/IBER: 2:18CR002]1JLR»001

_ IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
3d1 mov\r\'in¢= comsw€»w\'-ive `\10 C,K \5 “ 5 2)_
JZL The court makes the following recommendations to the Bureau of Prisons:
*\’wr\‘e»@i visas m m same gear ymgeo,m,.
?\wewoand’ ct>\’ 7 tlc/b §\rcev`i olim-
The defendant is remanded to the custody of the United States Marshal.

ij The defendant shall surrender to the United States Marshal for this district:
|:\ at _ |j a.ni. l:| p.m. on
- |:| as notified by the United States Marshal.

 

l:\ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
|:i before 2 p.m. on n l
ij as notified by the United states Marshai.

|:i as notiHed by the Probation or Pretr.ial S-ervices Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at . ' , with a certified copy of this judgment
UNITED STATES MARSHAL
Bi’

 

DEPUTY UNlTED STATES MARSHAL

 

 

AO245B (Rev. 11/16) Judgment iri a Criminal Case

 

_ Sheet 3 _ Siipervised Release

DEFENDANT: SHAWN ANDRE TURNER
CASE NUl\»'[BER: 2:18CR0021 lJLR-()Ol

Judgment _ Page 3 of 7

 

SUPERVISED RELEASE
Upon release from iniprisonnient, you will be on supervised release for a term of :
3 gi>,tm“.‘a
MANDATORY CONDITI`ONS

i. You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days
`of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:i The above drug testing condition is suspended, based on the 'court’s detennination that you pose a low risk of
future substance abuse. (checky”apfzh'cable)

4. |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
ofrestitution. (check qupiz'cable) '

You must cooperate in the collection of`DNA as directed by the probation officer. (checky"applimb!e)

|:]

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
§ 20901_, et seq.) as directed by the probation officer, the Bureau of Prisons, _oi‘ _any state sex offender registration
agency m which you reside, work, are a student, or were convicted of a qualifymg offense. (check yapplicable)

7. ij You must participate in an»approved program for domestic violencel (check #apphz:able)

You must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions ont e attached pages

U’t

 

 

AO?ASB (Rev. 11116) Judgment iii a Criininal Case
Sl'ieet 3A _ Supervised Release

 

 

 

Judgrnent_ Page 4 of'i'

DEFENDANT: SHAWN ANDRE TURNER
CASE NUMBER: 2: lSCROOZl l.`lLR-OOI

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep `inforrned, report to the court about, and bring about improvements
in your conduct and conditionl '

l. You must report to th_e probation office in the federaljudicial district where you are authorized to reside within 72 hours
of your release from im risoninent, unless the probation officer instructs you to report to a different probation ofnce or
within a different time ame. t

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You r_n_ust not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. lf you plan to chan e‘ where ou live or anything about your
living arrangements such as the pe%ple you live with), you must notify the pro ation of icer at least 10 days before the
change If notif ing t e robation o icer in advance is not fpossible due to unanticipated circumstances you must notify
the probation o` ficer wi in 72 hours of becoming aware o a change or expected c ange.

6. ' You must allow the probation officer to visit you at any time at your home or elsewliere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at`least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have full-time employment you must try to find full-time employment unless
the probation officer excuses you from doing so. If you plan to chan§p where you work or anything about your work
(such as our position or your job res onsibilities), you must notify e probation officer at least 1 days before the
change. f notifying the probation of cer at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 7'2 hours of becoming aware cfa change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer. _ .
9. ff you are arrested or questioned by a law enforcement ofticer, you must notify the probation officer within 72 hours
10. You must not own, possess, or have access to a fi.rearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers). _ `
ll. _You must.not actor make any a reeinent with a law enforcement agency to act as a confidential human source or
informant without first getting t e permission of the court.
12,` if the probation officer determines that you pose a risk to another person (including an organizatio_n), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the person and confirm that you have noti' ed the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use ()nly

A U._S._probation oliic_er_has instructed me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions. For further information regarding these conditions, see -Over'vi`ew ofFrcbaticn
and Snpervi'ser:i Release Condr'rfons, available at www-.uscourts.gov.

Defendant’s S_ignature Date

 

 

 

A0245B (Rcv. l 1116) Judginent iii a Criininal Case
- Sheet 3D _ Supervised Release

 

 

 

Judgment - Page 5 of 7'

DEFENDANT: SHAWN ANDRE TURNER
CASE NUMBER: 2: l SCROOZl lJLR-OOI

n SPECIAL CONDITIONS OF SUPERVISION

lt The defendant shall participate as instructed by the U.S. Probation Of`ficer in a program approved by
the probation office for treatment of narcotic addiction, drug dependency, or substance .abuse, which
may include testing-to determine if defendant has reverted to the use of drugs or alcohol. The
defendant shall also abstain from the use of alcohol and/or other intoxicants during the term of
supervision Defendant must contribute towards the cost of any programs, to the extent defendant is
financially able to do so as determined by the U. S. Probation Off`icer. ln addition to urinalysis testing
that may be a part of a formal drug treatment program, the defendant shall submit up to eight (8)
urinalysis tests per month.

2. The defendant shall not be self-employed nor shall the defendant be employed by friends, relatives,
associates or persons previously known to the defendant, unless approved by the U.S_. Probatiori
Officer. The defendant will not accept or begin employment without prior approval by-the U.S.
Probation Officer and employment shall be subject to continuous review and verification by the U.S.
Probation Office. The defendant shall network for cash and the defendants employment shall provide
regular pay stubs with the appropriate deductions for taxes.

3. The defendant shall participate as directed in a mental health program approved by the United States
Probation Ot`fice. The defendant must contribute towards the cost of any programs, to the extent the
defendant is financially able to do so, as determined by the U.S. Probation Officer.

4. The defendant shall participate as directed in the Moral Reconation Therapy program approved by the
United States Probation and Pretrial Services Office. The defendant must.contribute towards the cost
of any programs, to the extent the defendant is financially able to do so, as determined by the U.S.
Probation Officer. l

5. The defendant shall notify all prescribing physicians and medical providers, including dentists, of
his/her history of substance abuse and provide the U.S. Probation Officer with verification of
notification

6.' The defendant shall submit his or her person, pi'operty, house, residence, storage unit, vehicle, papers,
computers (as defined in 18 U.S.C. §1030(e)(1)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation cfficer, ata reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of supervision F'ailure to submit to a search may be grounds for revocation
The defendant shall warn any other occupants that the premises may be subject to searches pursuant to
this condition

 

 

 

A0245B (Rev. 11/16) Judgment in a Criininal Case
Sheet 5 g Criininal Monetary Penalties

 

Judginent - Page 6 of’i'
DEFENDANT: SHAWN ANDRE TURNER

CASE NUMBER: 2:18CRUO2ll.TLR-001

CRIMINAL MONETARY PENALTIES`
The defendant must pay the total criminal monetary penalties under the'schedule of payments on Slieet 6.

Assessment .]VTA Assessment* Fine ` Restitution
TOTALS $ 10(].00 _ Not applicable Waived None
i:l The determination of restitution is deferred until . AnAmended Judgment in a Crz'minal Case (AO 245C)

will be entered after such determination
|:| The defendant must make restitution (including community restitution] to the following payees iri the amount listed below.
If the defendant makes a partial payrnent, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

 

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

|:1 Restitution amount ordered pursuant to plea agreement $

 

|:| The defendant must pay interest on restitution and a fine of more than $2, 50(), unless the restitution or fine' is paid in full before
the fifteenth day after the date of the judgment pursuant to 18 U. S. C. § 3612(f) All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U S C § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:| the interest requirement is waived for the l:i fine l:| - restitution
l:| the interest requirement for the |:| fine |:l restitution is modified as follows:

The court finds the defendant is financially unable and` is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived.

* lustice for Victims of Trafficking Act of 2015,Pub.L.No.114-22
** Findings for the total amount of losses are required under Chapters 109A,110,110A,and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23,1996.

 

 

A0245l3 (Rev. ll/ 16) Judgment in a Criminal Case
Sheet 6 _ Schedule of Payrnents

 

Judgment - Page 7 of 7
DEFENDANT: SHAVVN ANDRE TURNER

CASE NUMBER: 2:18CR0021 lJLR-OOl
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment ofthe total criminal monetary penalties is due as follows:

PAYMENT IS DUE lMMEDIATELY. Any unpaid amount shall be paid to
Clerk‘s Office, United States District Couit, 700 Stewart Street, Seattle, WA 98101.

Durin'g the period of imprisonment, no less than 256/0 of their nunate gross monthly income or'$25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment

|:| During the period of probation in monthly installments amounting to- not less than 10% of the defendant's gross monthly
' household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The
defendant must notify the Court, the United States Probation Of`fice, and the United States Attorney’s Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisorn:nentl All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ lnmate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal l\/Ionetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

|:| Joint and Several

Defendant and Co-Defendant Names and Case`Numbers excluding defendant number), Total Amount, Joint and Several
Aniount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) line interest, (6) community restitution (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs

 

 

